Citation Nr: 1516984	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  14-02 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for sick sinus syndrome, for accrued benefits purposes.

2. Entitlement to service connection for hypertensive vascular disorder, for accrued benefits purposes.


WITNESSES AT HEARING ON APPEAL

The appellant, C.G., and R.M.




ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had service with the Philippine Commonwealth Army from December 1941 to March 1946.  He died in August 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In January 2015, the appellant, C.G., and R.M. testified before the undersigned Veterans Law Judge at the RO in Manila.  A transcript of that proceeding is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Hypertensive vascular disorder did not have its clinical onset in service and is not otherwise related to active duty; hypertensive vascular disorder was not exhibited within the first post service year.  

2. Sick sinus syndrome did not have its clinical onset in service and is not otherwise related to active duty; hypertensive vascular disorder was not exhibited within the first post service year.   


CONCLUSIONS OF LAW

1. Hypertensive vascular disorder was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).  

2. Sick sinus syndrome was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated January 2010, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claim for service connection, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the claimants in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  VA attempted to obtain private treatment records from Dr. C.S.  An initial attempt was made by way of a May 2013 letter, which elicited no response.  A second attempt was made by way of an October 2013 letter, which also elicited no response.  The appellant was notified of those attempts and her right to submit those records herself.  Therefore, VA took all available steps to obtain the private treatment records as required by VA regulations.  38 C.F.R. § 3.159.  All other post-service treatment records and reports identified by the Veteran and the appellant related to the claims decided herein have also been obtained.   

The Veteran was not provided a VA examination and a medical opinion was not sought in relation to his claims for sick sinus syndrome and hypertensive vascular disorder.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4).  Under McLendon, in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Here, there is no credible evidence that either disability is related to the Veteran's period of service, as will be discussed in greater detail below.  Thus, the standards of McLendon are not met, and a medical opinion is not required.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic disabilities, including cardiovascular-renal disease, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  

During his lifetime, the Veteran was diagnosed with sick sinus syndrome and hypertensive vascular disease.  See July 2009 Record of Hospitalization.

A physical examination conducted prior to the Veteran's discharge noted that the Veteran's cardiovascular system was normal.  The blood pressure reading was 102/70.   See February 1946 Report of Physical Examination.  Indeed, no abnormalities are noted on the Veteran's separation examination report.  See id.  

Several lay individuals have stated that the Veteran's sick sinus syndrome and hypertensive vascular disease are related to his period of service, specifically that that Veteran developed problems due to seeing an beheaded individual during service, when he purported to experience an increased heartrate.  See Board Hearing Transcript at 3; April 2013 Joint Statement of E.A. and D.F.; February 2010 Statement of Veteran; December 2009 Joint Statement of E.A. and F.Q.; September 2009 Statement of E.A.; September 2009 Statement of Appellant; June 2009 Statement of Veteran.  Despite a purportedly increased heartrate, no cardiovascular abnormalities were noted at separation, as discussed above.  See February 1946 Report of Physical Examination.

While cardiovascular disease can be awarded if that disability develops within one year of the Veteran's separation from service, see 38  C.F.R. § 3.307, there is no credible evidence that such occurred.  The Veteran and the appellant asserted that the Veteran was diagnosed with a heart disorder within a year of the Veteran's separation from service. See January 2011 and 2013 Authorization for Release of Records from Dr. C.S. Two lay individuals, E.A. and D.F. asserted the same.  See April 2013 Statement of E.A. and D.F.  However, the Board finds these assertions not credible.  First, the Veteran reported no cardiovascular disease when filing for a claim for benefits in September 1998, despite listing other disabilities at that time.  It seems likely that if these disabilities existed and were related to service, the Veteran would have mentioned this when filing his claim for compensation.  Second, the Veteran himself submitted a statement in February 2010, where he explained that while he felt his disability was related to service, he never consulted a doctor after service because he lived far from Manila.  He further stated that he was simply treated by some sort of herbal remedy by his parents at that time.  The contradictory nature of the statements undermine their credibility.  See Cazula, 7 Vet. App. 498.

The Board has also considered the lengthy gap in time between the Veteran's service and the first evidence of any heart disease.  Maxson, 230 F.3d at 1333. Indeed, the first evidence of any heart disability is in a February 2009 private treatment record, some 53 years following his separation from service.  This evidence weighs against the Veteran's claim.

There is simply no competent and credible evidence showing that the Veteran's hypertensive vascular disorder or sick sinus syndrome was related to his service or developed within a year of service.  Indeed, there are no service treatment records showing that the Veteran experienced cardiovascular problems in service.  The assertions that the Veteran was diagnosed with hypertensive vascular disorder and sick sinus syndrome within a year of service are not credible, as discussed above.  When treated for pertinent disability shortly prior to his death, there was no indication that these were longstanding disorders that had persisted for more than 60 years.  The statements about medical treatment are inconsistent and there is not clinical evidence that pertinent disability was present in service or in the immediate post service year or that it is otherwise related to active service.  Without any competent and credible evidence that hypertensive vascular disorder was related to service, incurred therein or within a year of service, service connection is not warranted.  See 38 C.F.R. §§ 3.303, 3.307.



ORDER

Entitlement to service connection for sick sinus syndrome, for accrued benefits purposes, is denied.

Entitlement to service connection for hypertensive vascular disorder, for accrued benefits purposes, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


